DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-9, 11-14, 16 and 18-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, wherein the second coil means is designed to interact magnetically with the first coil means, the second coil means including a second positioning element with a concave conical shape; and a first positioning device that movably supports the first coil means, wherein the system is designed to generate, between the first coil means and the second coil means, an attractive magnetic force that effects a defined alignment of the first coil means with respect to the second coil means by the first positioning device; wherein the first positioning element is configured to fit into the second positioning element in the defined alignment; and wherein the first positioning device movably supports the first coil means in such a manner that a translational movement and a tilting movement of the first coil means in at least one spatial direction, out of a first original position, are possible.  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 14 recites, inter alia, wherein the at least one second constant magnetic field is oriented relative to the at least one first constant magnetic field 5Application No. 16/124,720 Attorney Docket No. 080437.PB236US in such a manner that an attractive magnetic force is generated between the first coil means and the second coil means; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859